                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:03-CR-00231-FDW-DCK
 UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                                           ORDER

 JUAN CARLOS BARRAGAN,

                  Defendant.


          THIS MATTER comes before the Court upon Defendant Juan Carlos Barragan’s pro se

Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) [ECF Doc. 741], filed on July

21, 2020. The Government filed its Response [ECF Doc. 744] on September 21, 2020. The Court

finds the following.

          I.     BACKGROUND

          Defendant Juan Carlos Barragan was found guilty of (1) Conspiracy to Possess with Intent

to Distribute Marijuana and Cocaine; (2) Possession with Intent to Distribute Marijuana and

Aiding and Abetting Others; and (3) Use and Carry a Firearm During and in Relation to a Drug

Trafficking Crime. Defendant Barragan’s conviction was the result of an extensive, lengthy,

professional operative investigation. The evidence supports that he was a key leader in the

narcotics conspiracy at issue, owned the garage where most drug transactions occurred, brought

additional people into his illegal operation, and acted as the “chief” or “head” of the organization.

Several other individuals worked for Defendant Barragan’s operation, which was of international

scale. At least sixty-two kilograms of cocaine and just over seventy-one kilograms of marijuana

were involved in the narcotics conspiracy. Moreover, Defendant Barragan was known to carry a




     Case 3:03-cr-00231-GCM-DCK Document 749 Filed 11/04/20 Page 1 of 4
nine-millimeter handgun during drug transactions and was in possession of a firearm in close

proximity to narcotics before he was arrested. At his July 11, 2006, sentencing, Defendant

Barragan was sentenced to 352 months imprisonment and five years supervised release. On

January 13, 2016, the Court reduced his sentence of imprisonment to 295 months. Defendant

Barragan now requests a sentence reduction to time served pursuant to 18 U.S.C. § 3582(c)(1)(A).

          II.     DISCUSSION

          In relevant part, upon motion by a defendant after exhausting administrative remedies,1 18

U.S.C. § 3582 allows courts to reduce a defendant’s sentence “after considering the factors set

forth in section 3553(a) to the extent that they are applicable,” if the court finds “extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)

(2018).     The applicable policy statement is found in Section 1B1.13 of the United States

Sentencing Commission Guidelines Manual, which sets forth extraordinary and compelling

reasons that may justify compassionate release. Such reasons include that the defendant “is not a

danger to the safety of any other person or to the community” and is suffering from “a serious

physical or medical condition” which “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility.” U.S.S.G. § 1B1.13 cmt.

n.1(A)(ii)(I).2

          Defendant Barragan argues he is entitled to sentence reduction because his prediabetes,

hyperlipidemia, kidney stone disease, obstructive sleep apnea, and severe obesity create an

increased risk for severe illness if he contracts COVID-19. ECF Doc. 741 at 3. Defendant



1
 There is no dispute regarding whether Defendant Barragan exhausted his administrative remedies.
2
 There are other extraordinary and compelling reasons listed in the relevant policy statement, but the reason listed
above is the one relevant to this Motion.



      Case 3:03-cr-00231-GCM-DCK Document 749 Filed 11/04/20 Page 2 of 4
Barragan also maintains that a tornado destroyed several buildings within his facility, which has

caused additional stress. Id. Further, Defendant Barragan has filed numerous exhibits relating to

his disciplinary record, activities, and educational courses taken during imprisonment, which he

appears to intend as support for the argument that he is non-violent and ready for release. See ECF

Doc. 747.

       In Response, the Government acknowledges that Defendant Barragan’s severe obesity

places him at higher risk for becoming seriously ill from COVID-19 under the CDC guidelines.

ECF Doc. 744 at 10–11. Nevertheless, the Government also listed and explained the numerous

procedures the Bureau of Prisons is following to prevent the spread of COVID-19. Id. at 6–10. In

addition to the vast preventative measures that are followed to avoid inmate exposure to COVID-

19, the Government argues that the factors set forth in 18 U.S.C. § 3553 weigh against granting

Defendant Barragan’s Motion. Id. at 11.

       In weighing the factors set forth in Section 3553 and Defendant Barragan’s criminal

history, disciplinary record during imprisonment, age, and medical conditions, the balance weighs

against reducing Defendant Barragan’s sentence. Although Defendant Barragan has some medical

conditions, the Bureau of Prisons has implemented extraordinary measures to protect inmates from

COVID-19. It appears these preventative measures are especially effective within Defendant

Barragan’s facility—FCI Estill. To date, Defendant Barragan’s facility has had zero confirmed

positive inmate cases and just twelve confirmed staff cases. COVID-19, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited Nov. 3, 2020).        There is no indication that

Defendant Barragan’s ability to provide self-care within the environment of the correctional

facility is substantially diminished so as to outweigh the other factors that disfavor reducing his

sentence. The sentence Defendant Barragan is serving reflects the seriousness of his offenses,




     Case 3:03-cr-00231-GCM-DCK Document 749 Filed 11/04/20 Page 3 of 4
promotes respect for the law, and provides just punishment for the offense. Moreover, the nature

and scale of his past criminal activity evince the danger his criminal acts posed to the public, and

the current sentence length should serve as an adequate deterrence to criminal conduct to protect

the public from possible future danger. In sum, after considering all the relevant factors, the Court

finds the Motion should be DENIED.

       III.    ORDER

       IT IS HEREBY ORDERED that Defendant Barragan’s Motion for Compassionate

Release [ECF Doc. 741] is DENIED.

       SO ORDERED.


                                             Signed: November 4, 2020




     Case 3:03-cr-00231-GCM-DCK Document 749 Filed 11/04/20 Page 4 of 4
